TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-1, S-3, S-8 (No. 333-172236, No. 333-161839, No. 333-137517 and No. 333-168832) of TBS International PLC of our report dated March 16, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP New York, NY March 16, 2011
